NO. 07-03-0129-CR

NO. 07-03-0130-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MARCH 29, 2005



______________________________





TIMOTHY LAWRENCE MOORE, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NOS. 32,672-C & 32,670-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Pursuant to pleas of guilty, on May 9, 1997, appellant was granted deferred adjudication in cause number 32,672-C for burglary of a habitation and in cause number 32,670 for aggravated robbery and placed on community supervision for six years and ten years plus $2000 restitution, respectively.  After hearing evidence on the State’s amended motions to proceed with adjudications of guilt, on January 17, 2003, the trial court adjudicated appellant guilty of both offenses and punishment was assessed at 40 years confinement.

The clerk’s records in these appeals reflect that the trial court entered certifications of defendant’s right to appeal in which it certified these cases were plea bargain cases with no right of appeal.  By letter dated February 28, 2005, this Court notified appellant’s counsel that the certifications indicate no right of appeal and requested a response by March 15, 2005, noting that failure to file amended certifications showing a right of appeal or failure to provide other grounds for continuing the appeals would result in dismissal.  
See 
Tex. R. App. 25.2(a)(2) & (d); Stowe v. State, 124 S.W.3d 228, 232 (Tex.App.–El Paso 2003, no pet.).  Counsel did not respond and no amended certifications indicating a right to appeal have been filed in a supplemental record.  Thus, we dismiss these appeals.

Accordingly, these appeals are dismissed.

Don H. Reavis

     Justice





Do not publish.